Title: To Benjamin Franklin from Georges Grand, 24 April 1778
From: Grand, Isaac-Jean-Georges-Jonas
To: Franklin, Benjamin


Monsieur
Amsterdam le 24 Avril 1778
Je suis de retour en bonne santé depuis Lundy; à mon passage en Brabant J’ay parlé avec quelques Amys de l’Emprunt que les Etats Unis de l’Amérique se proposent de faire par le Ministère de ma Maison. J’ay trouvé des dispositions à y placer. Votre Amy de La Haye, qui est venu diner hier avec moy, et à qui J’avais confié le projet de cette opération à trouvé des Amateurs, dans le petit nombre d’Amys à qui il en à parlé. Je me réfere d’ailleurs au Compte qu’il vous à rendu, du succés de son voyage icy: il vous sert avec zêle et intelligençe il est d’ailleurs bien dirigé.
Je vous invite à signer les promesses et leur Coupons le plutot sera le mieux et à m’envoyer le Livre que J’aurais du aporter. Vous voudrés bien y ajouter un Mêmoire des Articles de Marchandises ou relatifs à la Marine, que nous pouvons recevoir en Payements, pour faciliter dans le Commencement la Circulation des Promesses sur notre Plaçe, ou nous devrons dans le principe, user de plus de circonspection que partout ailleurs, pour n’etre pas contrecarrés par les Maisons du parti contraire.
Je vous prie de faire agréer mes Compliments à Messieurs vos Collégues, à M. Votre Petit fils, et au Docteur Bancrofft. J’ay l’honneur d’etre avec l’attachement le plus inviolable et le plus respectueux Monsieur Votre tres humble et tres obeissant serviteur
Grand
 
Endorsed: Sir Geo Grand April 24 [in another hand:] 78 Amsterdam
